                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 MARCUS HENRY,

                               Plaintiff,
                                                                         ORDER
         v.
                                                                       17-cv-673-jdp
 ANGELA STETTER and JAMIE BARKER,

                               Defendants.


       I am issuing this order to follow up on the May 22, 2019 telephonic pretrial conference.

       The clerk of court is directed to arrange for videoconference testimony from plaintiff

Marcus Henry’s proposed witnesses Martize Sultan and James Lee Powell. Counsel for

defendants will contact Henry’s proposed witness Cyle Keltner, Jr. to see if he is willing to

testify voluntarily.

       Henry states that he did not receive the court’s May 14, 2019 order and that he received

the court’s summary judgment order well after it was sent out. Counsel for defendants is

directed to provide Henry with a copy of the May 14 order and this order as quickly as possible.

And, until trial, counsel should make arrangements with Henry’s institution to ensure that he

gets copies of any filing in this case within 24 hours.

       The final issue relates to defendants’ exhibits: the clerk of court has already contacted

defendants about providing a new electronic copy of the exhibits, separating out each exhibit

into its own file.
       I will take up the parties’ motions in limine and other remaining pretrial issues at the

May 30 telephonic pretrial conference.

       Entered May 22, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
